Citation Nr: 1734145	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-22 164A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for an ankle disability.

4.  Entitlement to service connection for a liver disability (also claimed as liver pains).

5.  Entitlement to service connection for bilateral tendonitis of the elbow (also claimed as tennis elbow).

6.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder (also claimed as intermittent memory loss/forgetfulness, bad temper, smoking, suicidal thought, depression, and alcoholism).

7.  Entitlement to service connection for a lung disorder. 

8.  Entitlement to service connection for a prostate disorder.

9.  Entitlement to service connection for an allergy disability.

10.  Entitlement to service connection for a disability manifested by cramping of leg muscles.

11.  Entitlement to service connection for a lumbar spine disability to include spondylosis deformans, spina bifida with lumbar strain (claimed as lumbar pain condition).

12.  Entitlement to service connection for small subchondral cyst or pseudocyst, right acetabular roof, right hip (claimed as right hip condition).

13.  Entitlement to service connection for residuals from a soft tissue injury, left hip (claimed as left hip condition).  

14.  Entitlement to a compensable evaluation for anal skin tag with pruritus ani and bloody stool.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION


The Veteran served on active duty from October 1974 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On September 14, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


